Appeal from a judgment of the County Court of Delaware County (Estes, J.), rendered June 13, 1994, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was originally sentenced to three years’ probation following his conviction of criminal possession of a controlled substance in the seventh degree. Defendant was subsequently found to have violated the terms of his probation and sentenced to one year in jail. Contrary to defendant’s assertion, we do not find that the sentence imposed was harsh and excessive given the evidence establishing that defendant tested positive for drugs on four different occasions and failed to complete recommended drug treatment. Accordingly, we find no basis to disturb the sentence imposed by County Court.
Cardona, P. J., White, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.